In the United States Court of Federal Claims
                                            No. 16-829
                                     Filed: October 20, 2016

****************************************
                                       *
                                       *
LEVEL 3 COMMUNICATIONS, LLC,           *
                                       *               Amended Complaint
      Plaintiff,                       *                 RCFC 15(a)(2)
                                       *
v.                                     *
                                       *
THE UNITED STATES,                     *
                                       *
      Defendant,                       *
                                       *
and                                    *
                                       *
VERIZON DEUTSCHLAND GMBH.,             *
                                       *
      Defendant-Intervenor.            *
                                       *
                                       *
                                       *
****************************************

                                            ORDER

      On July 12, 2016, Plaintiff filed a Complaint in the United States Court of Federal Claims.
On August 11, 2016, Plaintiff filed a Motion For Judgment On The Administrative Record. On
August 23, 2016, the Government and the Defendant-Intervenor filed Responses and Cross
Motions For Judgment On The Administrative Record.

       On September 15, 2016, the court convened an Oral Argument on the Motions For
Judgment On The Administrative Record. During the oral argument, the undersigned Judge
recommended that Plaintiff amend the July 12, 2016 Complaint so that the Counts contained
therein include the procurement statutes that the Complaint alleges were violated by the
Government.

        On September 29, 2016, Plaintiff filed a Motion For Leave To File An Amended
Complaint, attaching an Amended Complaint as an exhibit. Rule 15(a)(2) of the Rules of the
United States Court of Federal Claims provides that a party may amend its pleading by the leave
of the court. The court’s leave should be freely given when justice so requires. See RCFC 15(a)(2).
The existence of such factors as “undue delay, bad faith or dilatory motive on the part of the
movant, repeated failure to cure deficiencies by amendments previously allowed, undue prejudice
to the opposing party by virtue of allowance of the amendment, [or] futility of amendment” may
justify the denial of a motion for leave to amend. See Mitsui Foods, Inc. v. United States, 867 F.2d
1401, 1403-04 (Fed. Cir. 1989) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).

        In this case, Plaintiff requests leave to cite to the relevant procurement statutes that are
alleged as being violated by the Government. These statutes were referenced elsewhere in the July
12, 2016 Complaint but were not contained within the Counts. Plaintiff has shown no bad faith or
undue delay in making this amendment. Allowing Plaintiff to make this amendment would not
unduly prejudice the Government or the Defendant-Intervenor. Finally, allowing this amendment
would not be futile, because this case is ongoing.

       Pursuant to Rule 15(a)(2) of the Rules of the United States Court of Federal Claims, the
court grants Plaintiff’s September 29, 2016 Motion For Leave To File An Amended Complaint.


       IT IS SO ORDERED.

                                                     s/ Susan G. Braden
                                                     SUSAN G. BRADEN
                                                     Judge




                                                 2